UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2014 Commission File Number 1-14174 AGL RESOURCES INC. Ten Peachtree Place NE, Atlanta, Georgia 30309 404-584-4000 Georgia 58-2210952 (State of incorporation) (I.R.S. Employer Identification No.) AGL Resources Inc. (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. AGL Resources Inc. has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. AGL Resources Inc. is a large accelerated filer and is not a shell company. The number of shares of AGL Resources Inc.’s common stock, $5.00 Par Value, outstanding as of October 31, 2014, was 119,572,999. TABLE OF CONTENTS Page Explanatory Note 3 Glossary of Key Terms 4 Item Number. PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 5 Condensed Consolidated Statements of Financial Position 5 Condensed Consolidated Statements of Income 6 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Statements of Equity 8 Condensed Consolidated Statements of Cash Flows 9 Notes to Condensed Consolidated Financial Statements (Unaudited) 10 Note 1 - Organization and Basis of Presentation 10 Note 2 - Significant Accounting Policies and Methods of Application 10 Note 3 - Regulated Operations 15 Note 4 - Fair Value Measurements 17 Note 5 - Derivative Instruments 17 Note 6 - Employee Benefit Plans 19 Note 7 - Debt and Credit Facilities 20 Note 8 - Equity 21 Note 9 - Non-Wholly Owned Entities 22 Note 10 - Commitments, Guarantees and Contingencies 23 Note 11 - Segment Information 25 Note 12 - Discontinued Operations 28 Note 13 - Revision to Prior Period Financial Statements 29 4 Controls and Procedures 31 PART II - OTHER INFORMATION 6 Exhibits 32 SIGNATURE 33 2 Unless the context requires otherwise, references to “we,” “us,” “our,” the “company” or “AGL Resources” mean consolidated AGL Resources Inc. and its subsidiaries. Explanatory Note: We are filing this Amendment No. 1 on Form 10-Q/A (this “Amended Filing”) to our Quarterly Report on Form 10-Q for the period ended September 30, 2014 (the “Original Filing”), for the item discussed below. Accordingly, we hereby amend and replace in their entirety Items 1 and 4 in the Original Filing. As required by Rule 12b-15, our principal executive officer and principal financial officer are providing updated certifications. Accordingly, we hereby amend and replace in its entirety Item 6 in the Original Filing to reflect the filing of the new certifications. In the third quarter of 2014, we revised our financial statements and other affected disclosures for items related to the recognition of revenues for certain of our regulatory infrastructure programs and the amortization of our intangible assets. On November 7, 2014, we filed an amended Form 10-K/A revising certain prior period information with respect to our Annual Report on Form 10-K for the year ended December 31, 2013, due to the revenue recognition and amortization of intangible asset issues referred to above. We previously disclosed in our Form 10-K/A that the revisions did not impact any incentive compensation that was based on ourresults for 2013, 2012 and 2011. However, subsequent to the filing of our Form 10-K/A, we determined that for 2011, had the underlying accounting originally reflected the distinction between regulatory accounting principles and GAAP, certain long-term incentives that were based on ourresults for the performance period ended December 31, 2011, would not have been awarded. Specifically, in February 2012, based upon results for the performance period ended December 31, 2011,we would not have awarded officers (as defined for purposes of Section 16 of the Securities Exchange Act of 1934, as amended) (1) performance cash unit awards with an aggregatevalue of approximately $1 million and (2) a total of 37,290 shares of restricted stock.Management has evaluated this item in relation to its previously filed Form 10-K/A and materiality conclusions under Staff Accounting Bulletin No. 99 and has concluded that itwould not change its prior materiality conclusion. This impact on executive compensation will be reviewed bythe Compensation Committee of our Board of Directors and by the full Board to determine appropriate actions. Except as indicated above, this Amended Filing does not purport to reflect any information or events subsequent to the filing date of the Original Filing. As such, this Amended Filing speaks only as of the date the Original Filing was filed, and we have not undertaken herein to amend, supplement or update any information contained in the Original Filing to give effect to any subsequent events. Accordingly, this Amended Filing should be read in conjunction with the Original Filing and any documents filed by us with the Securities and Exchange Commission (SEC) subsequent to the Original Filing, including our amended Quarterly Report on Form 10-Q/A for the quarter ended March 31, 2014, filed with the SEC on November 25, 2014 and our amended Quarterly Report on Form 10-Q/A for the quarter ended June 30, 2014, filed with the SEC on November 25, 2014. 3 Table of Contents GLOSSARY OF KEY TERMS 2013 Form 10-K Our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on February 6, 2014 2013 Form 10-K/A Amendment No. 1 to our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on November 7, 2014 AFUDC Allowance for funds used during construction, which represents the estimated cost of funds, from both debt and equity sources, used to finance the construction of major projects, capitalized in PP&E and considered rate base for ratemaking purposes AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support its commercial paper program, which matures in November 2017 AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Atlantic Coast Pipeline Atlantic Coast Pipeline, LLC Bcf Billion cubic feet Compass Energy Compass Energy Services, Inc., which was sold in 2013 Dalton Pipeline A 50% undivided ownership interest in a pipeline facility in Georgia EBIT Earnings before interest and taxes, the primary measure of our operating segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense ERC Environmental remediation costs FASB Financial Accounting Standards Board GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas LIFO Last-in, first-out LOCOM Lower of weighted average cost or market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission MGP Manufactured Gas Plant New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program, which matures in December 2017 OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense PBR Performance-based rate PennEast Pipeline PennEast Pipeline Company, LLC Piedmont Piedmont Natural Gas Company, Inc. PP&E Property, plant and equipment SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SouthStar SouthStar Energy Services, LLC Triton Triton Container Investments, LLC Tropical Shipping Tropical Shipping and Construction Company Limited, and also the name used throughout this filing to describe the business operations of our former cargo shipping segment (excluding Triton), which has been classified as discontinued operations and held for sale VIE Variable interest entity WACOG Weighted average cost of gas 4 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) As of September 30, 2014 December 31, 2013 September 30, 2013 In millions, except share amounts Revised Revised Current assets Cash and cash equivalents $
